Citation Nr: 0508492	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-01 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Reno, 
Nevada


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred at Marshall Hospital on April 29, 1994, 
March 13, 1995, November 21, 1995, March 21, 1996, March 15, 
1997, April 1, 1997, January 22, 1998, April 13, 1998, and 
July 2, 1998; to include the question of the timeliness of 
substantive appeal.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to October 
1971, and had over two years of prior active duty service.

This appeal to the Board of Veterans' Appeals (Board) 
originates from decisions rendered in December 1999 denying 
the veteran's claim for payment or reimbursement of medical 
services provided by Marshall Hospital on various dates 
between April 1994 and January 1999. 

Hearings were held at the RO before Veterans Law Judges (i.e. 
Travel Board hearings) in May 2003 and July 2004.  At the 
July 2004 hearing the veteran submitted additional evidence 
and waived initial review of this evidence by the VAMC.  

Finally, the Board notes that the veteran's claims folder is 
in the jurisdiction of the Oakland, California Regional 
Office.


FINDINGS OF FACT

1.  The veteran has one service-connected disability, 
tachycardia, which was established effective in September 
1999.

2.  On December 20, 1999, the VA Medical Center (VAMC) in 
Reno, Nevada mailed letters to the veteran notifying her that 
her claims of entitlement to payment of or reimbursement for 
medical expenses incurred at Marshall Hospital on April 29, 
1994, March 13, 1995, November 21, 1995, March 21, 1996, 
March 15, 1997, April 1, 1997, January 22, 1998, April 13, 
1998, and July 2, 1998 were denied.  

3.  A notice of disagreement challenging these decisions was 
received in July 2001.  

4.  On October 31, 2001, the veteran was mailed a statement 
of the case.

5.  A substantive appeal, VA Form 9, regarding the December 
1999 determinations, was not received from the veteran within 
60 days of the date of the RO's mailing of the statement of 
the case or within the remainder of the one-year period from 
the date of the VAMC's December 1999 notification letters.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim upon which relief 
may be granted. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2004).

2.  The veteran is statutorily barred from appealing the 
December 20, 1999 decisions that denied her claims of 
entitlement to payment of or reimbursement for medical 
expenses incurred at Marshall Hospital on April 29, 1994, 
March 13, 1995, November 21, 1995, March 21, 1996, March 15, 
1997, April 1, 1997, January 22, 1998, April 13, 1998, and 
July 2, 1998 were denied.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend that the veteran 
is entitled to payment of or reimbursement for medical 
expenses incurred at Marshall Hospital on April 29, 1994, 
March 13, 1995, November 21, 1995, March 21, 1996, March 15, 
1997, April 1, 1997, January 22, 1998, April 13, 1998, and 
July 2, 1998.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  See 38 U.S.C.A. 
§ 38 U.S.C.A. § 5100 et seq. (West 2002).  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
In any event, it is pointed out that the issue in this case 
is a legal one, as there is no material dispute as to the 
facts.  And, at the July 2004 hearing the veteran signed a 
statement waiving any defect in the content, notice, or 
timing of the notice provided with respect to the VCAA.   

On December 20, 1999, the VAMC in Reno, Nevada mailed letters 
to the veteran notifying her that her claims of entitlement 
to payment of or reimbursement for medical expenses incurred 
at Marshall Hospital on April 29, 1994, March 13, 1995, 
November 21, 1995, March 21, 1996, March 15, 1997, April 1, 
1997, January 22, 1998, April 13, 1998, and July 2, 1998 were 
denied.  The Board points out that the record reflects that 
the veteran was treated on these occasions for tachycardia, 
and that service connection was established for this 
disability effective in September 1999.

In any event, a notice of disagreement challenging these 
December 1999 determinations was received in July 2001, and 
on October 31, 2001, the veteran was mailed a statement of 
the case.  A substantive appeal, VA Form 9, was not received 
from the veteran until February 2002.  

In this regard, it is pointed out that an appeal to the Board 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2004).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202 (2004).  To be 
considered timely, the substantive appeal must be filed 
within sixty days from the date that the RO mails the 
statement of the case to the veteran or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b) (2004).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303 (2004).  If the claimant fails to file a substantive 
appeal in a timely manner "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

As noted above, in December 1999, the VAMC mailed the veteran 
letters notifying  her that claims of entitlement to payment 
of or reimbursement for medical expenses, incurred variously 
from 1994 to 1999, at Marshall Hospital were denied.  A 
notice of disagreement was received in July 2001, and in 
October 2001 a statement of the case was issued.  The veteran 
did not, however, timely file a timely substantive appeal.  
See 38 C.F.R. § 20.302 (2004).  Rather, a VA Form 9 was not 
received until February 2002 (the form was signed on February 
14, 2002).  

The veteran and her representative argued during the July 
2004 Travel Board hearing that, essentially, while the 
veteran did not submit a timely substantive appeal, she did 
request, within that time period, an extension of the 60 day 
period for filing the appeal.  In support of this contention, 
the veteran and/or her representative, in response to a 
December 2003 letter from the Board, provided a copy of a 
statement signed by the veteran in November 2001 wherein she, 
among other things, requested a 60 day extension of her 
"right to appeal."  In addition, a copy of a fax cover 
sheet, sent in November 2001 by the veteran's (apparent) 
local representative to the VAMC, included a request for a 60 
day extension to file a substantive appeal.  

In a letter sent to this representative and the veteran on 
February 19, 2002, the VAMC, after discussing other matters 
addressed in the above-noted fax, stated that "[i]f we do 
not hear from you in 60 days, we will assume [the veteran] 
does not intend to complete her appeal" and that if they 
required more time they should let them know in 60 days.  

While the appeal information contained in this February 2002 
letter is, unfortunately, inaccurate - i.e. it left the 
impression that the veteran had time to file a substantive 
appeal, that an extension may have been granted, etc. - the 
bottom line is that the time to perfect the appeal had indeed 
expired by that point.  In addition, while it is apparent 
that a request for an extension of time to file the 
substantive appeal was sent to the VAMC prior to the 
expiration of time for filing the substantive appeal, this 
was, for whatever reason, not acted on prior to the 
expiration of time, and the veteran did not file a timely 
substantive appeal in the meantime.  During the July 2004 
Travel Board hearing, the veteran testified that she could 
not provide and answer as to why a timely substantive appeal 
was not filed, particularly after she did not receive a 
response to her request for an extension.  

Again, while it is unfortunate that the extension request was 
not answered and that the February 19, 2002, letter from the 
VAMC was somewhat misleading, the bottom line in this case is 
that the veteran did not perfect her appeal by filing a 
timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (2004).  In sum, no document was received within a 
time frame that could be construed as a substantive appeal as 
defined in 38 C.F.R. § 20.202 (2004).  Accordingly, the 
veteran is statutorily barred from appealing the December 
1999 decisions by the VAMC that denied entitlement to payment 
of or reimbursement for medical expenses incurred at Marshall 
Hospital on April 29, 1994, March 13, 1995, November 21, 
1995, March 21, 1996, March 15, 1997, April 1, 1997, January 
22, 1998, April 13, 1998, and July 2, 1998.  Roy, supra.  

In addition to the discussion above, the Board points out 
that, if the appeal in this case was indeed perfected, it 
would still fail on a legal basis.  In this regard it is 
noted that the legal criteria governing reimbursement or 
payment of the cost of unauthorized medical services (as in 
this case) are specifically set forth in 38 U.S.C.A. § 1728 
(West 2002) and 38 C.F.R. § 17.120 (2004).  Specifically, 
under the applicable law and regulation (and since the 
veteran is not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:

	(a) The treatment rendered was either:

		(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to 	be aggravating an 
adjudicated service-connected disability, or

		(3) for any disability of a veteran who has a total 
disability, permanent 		in nature, resulting from a 
service-connected disability; and

	(b) That a medical emergency existed of such nature that 
delay would have 	been hazardous to life or health; and

	(c) That no VA or other Federal facilities were feasibly 
available and an 	attempt to use them beforehand or obtain 
prior VA authorization for the 	services required would 
not have been reasonable, sound, wise, or 	practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2004) 
(emphasis added).

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  During the May 2003 Travel 
Board hearing, the veteran testified that she sought 
treatment at Marshall Hospital because of the emergent nature 
of each situation and because the VA facility was too far 
away.  

In this case, service connection for tachycardia was 
established by the RO in March 2000, and was made effective 
from September 1999.  In an unappealed February 2001 
decision, the RO denied the veteran's claim for an earlier 
effective date for the service connected tachycardia, a claim 
the veteran based on a theory of clear and unmistakable error 
in a June 1982 decision which had denied service connection 
for a heart disorder.   

That said, while the unauthorized hospital care which is the 
subject of this appeal was for a disability, tachycardia, 
that was ultimately service-connected, service connection was 
not in effect until September 1999, more than one year after 
the last treatment date for which reimbursement is sought.  
In addition, as noted above, tachycardia is the veteran's 
only service-connected disability (i.e. at the time of the 
treatment, service connection was not in effect for any 
disabilities, and certainly a total, permanent, evaluation 
was not in effect).

As the veteran does not meet the first criterion of the 
above-cited statutory and regulatory authority concerning the 
necessity of having a service-connected disability, her 
claim, as a matter of law, must be denied.  As all three 
requirements for payment or reimbursement of unauthorized 
medical expenses must be satisfied, the questions of the 
presence of a medical emergency and the availability of VA 
facility to provide the necessary treatment need not be 
addressed.

While the Board is sympathetic to the veteran under the 
circumstances presented in this case, it is noted that the 
law is binding on her and on VA.  The Board is left with no 
alternative but to deny her claim, as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In the 
absence of a timely perfected appeal or, in the alternative, 
given the fact that the veteran clearly did not meet the 
regulatory criteria for reimbursement at the time she was 
treated for tachycardia, the appeal must be denied.  Given 
that the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the veteran's 
favor is not for application.  


ORDER

The appeal is denied.  



______________________________	     
______________________________
JACQUELINE E. MONROE			R. GARVIN
Veterans Law Judge,				Veterans Law Judge,
      Board of Veterans' Appeals			        Board of 
Veterans' Appeals


______________________________
STEVEN L. KELLER 
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


